LO…@O/)’ 69

‘ @ NO.W11-22458-U(A)
Ex PARTE * IN'THE 291st. Judicial
_ * District §HHEEI% fD
STEVEN EDWARD viLLNAVE y DalL£QURLOBomMQm%é§LE
SUPMWy T@ 1107 GR@UNDS - 1 JUL 072015 ALS

Applicant has filed an application for a Writ of Habeas Corpus
pusuant to Tex Code Crim. Proc. Ann. ll. 07 with WR- 64,,0071$5@%£ich
on 3/26/2015 The Court of Criminal Appeals received than sent U%Y’€Qggk
to the Trial Conrt to resolve the issues of ineffective assistance of
counsel which Davey Lamb Attorney submitted his Affidavit to on May 27
th:,2015 citing/the following to corroborate ineffectiveness€and to
support ll.OZ ground,;State breach plea agreement as shown:

_ _ :` SUPPORTING FACTS

_See page l, of Af£idavit-Steven'Edward Villnave-Wll-22458-U{A)
at very last sentence starting On 4/ll/lZ,a pass was signed by myself
and the assistant district attorney-(continue page-Z)on which the ass-
istant district attorney noted that the plea bargain offer was for"5 TDC
plus $2000.00." For a DWI Conviction which SEE-Judgment‘as applicant
was convicted for Penal Code 49.05 [Flying Airplane DWI] and sentence a
tO 10 YEARSWTDC not AutOmObil DWI? (BREACH Of PLEA AGREEMENT)! m

Also without objection by Mr.Lamb page-l of Affidavit he cites that
Applicant(he) appointed to represent the affiant on 4/5/20ll for this
- DWI of 3/ll/ll:{... cites Affivant>was bookin on two DWI charges 3rd
offense and a parole hearing was held as ll.O7 cites and on 7/ll/ll and
on 6/30/ll the DWI case was filed as indictment was issued and Affiviant
was released rearrested on 4/3/12 but never contacted Affivant till April
,2012 as affirming applicants citing in the filed ll.O7 April 29,2013
as violation to 5th./l4th. U.S. Constitution Amendment to Due Process of Law?
`. v pectfu ly S bmit ed:

x - . t
v Applicant no.01857494
CERTIFICATE OF SERVICE `
On this June,29,2015 Applicant forward a true and correct copy to

29lst.District Court of Dallas,Texas at 133 North Riverfront BLVD.,LB-lZ.

75207 and to The Court of Criminal Appeals of Texas-P.O.Bo 12308-
Capital Station/ Austin,Texas 78711. - 7 gila ,._,,:- LZQ£MQ: »'Ié¢zz[yill/Q
' Steven Edward Villnave

Micheals unit #01857494

2664 FM 2054
Tennessee ColonyiTexas 75886